DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of February 15, 2019 are hereby accepted as FORMAL.

The preliminary amendment of February 15, 2019 has been ENTERED.

Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

On lines 4-5 of independent claim 1, it is unclear in context what is meant by the image data “representing the object to be targeted.”  The language seems to state that the image data is a symbol or something similar, which does not appear to be the case in the disclosure.  Substantially the same problem occurs on lines 8-9 of independent claim 20, and on lines 4-5 of independent claim 21.
On line 2 of dependent claim 4, it is unclear in context what is meant by the image being “an illustration of the object to be targeted.”  Does this mean a target signature?
In that dependent claim 15 depends from dependent claim 14, claim 15 is unclear as to how the “LIDAR sensor” or the “ultra sound [sic] sensor” uses the claim 14 “antenna array.”
On line 3 of independent claim 21, the word, “obtainment” is unclear in context.  Perhaps, obtaining was meant.
In that dependent claim 26 depends from independent claim 21, claim 26 is unclear as to how the “LIDAR sensor” or the “ultra sound [sic] sensor” uses the claim 21 “antenna array.”
Each of dependent claims 2-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 22-30 is unclear, at least, in that it depends ultimately from unclear, independent claim 21.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12-16, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden (US 3,986,682), hereinafter Dryden (‘682).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The text of independent claim 1 as newly-amended is as follows:
“Claim 1 (currently amended): A method for targeting an object of point-to-point transmission, the method comprising the steps of: obtaining 
With respect to the preamble of independent claim 1, Dryden (‘682) plainly shows, “A method for targeting an object of point-to-point transmission” (line 1), noting, for example, column 3, lines 11-16.  It would have been obvious to one of ordinary skill-in-the-art that the “seeker 16” could transmit in “point-to-point transmission” in detecting the target.  That is to say, it would have been obvious to one of ordinary skill-in-the-art that the “seeker 16” could be active, as opposed to passive.
As for the first method step in the body of claim 1 of “obtaining an image comprising image data” (line 3), this is met in Dryden (‘682) by the imaging of “seeker 16,” for example, please see column 3, lines 11-13, or by “high resolution camera 12” (column 2, lines 57-60).
With reference to the second method step of claim 1, the step of “selecting an area of the image, the area comprising data representing the object to be targeted” (lines 4-5) is met in Dryden (‘682) by the placing of the seeker crosshairs “within the air-craft [sic] sensor scene” (column 4, lines 17-22), where “within” would indicate that a smaller portion of the overall image is meant.
As for the third method step in claim 1, the step of “steering a transmission beam of an antenna array in a direction corresponding to the selected area in response to the selection” (lines 6-7) is substantially-met in Dryden (‘682) by the steering of the “seeker 16” as indicated at column 4, lines 27-40.  However, Dryden (‘682) does not disclose 16” that “any energy-sensing detector over any frequency range could be used.”  So, it would have been obvious to one of ordinary skill-in-the-art that a radio frequency seeker with an antenna array could be used in Dryden (‘682) as the “seeker 16” for the advantage of greater penetration of the atmosphere by RF as opposed to infrared, and for the advantage of reducing the bulk and weight in Dryden (‘682) by eliminating the seeker gimbals (e.g., column 4, lines 27-33).
Looking now to the fourth method step of claim 1 of “transmitting a signal using the steered  transmission beam of the antenna array” (line 8), the is met by Dryden (‘682) as modified above when the antenna array of the “seeker 16” transmits.
In that each and every limitation of independent claim 1 is plainly present in Dryden (‘682) as applied above, independent claim 1 is obvious over Dryden (‘682).
The further limitations of dependent claim 2 are met by Dryden (‘682) as applied above to independent claim 1, noting, for example, “high resolution camera 12” at column 2, lines 57-60.
The further limitations of dependent claim 3 are met by Dryden (‘682) as applied above to dependent claim 2 and to independent claim 1, in that the “high resolution camera 12” is a “camera,” which can be an “infrared camera.”  In Dryden (‘682), please see column 2, lines 57-60, as well as, column 3, lines 30-33.  In addition, it would have been obvious to one of ordinary skill-in-the-art that the “camera 12” in Dryden (‘682) could be a “multi-purpose camera” or a “night vision camera” for the advantage of optimizing the Dryden (‘682) device by the use of a camera having greater capabilities.

The further limitations of dependent claim 8 are substantially-met by Dryden (‘682) as applied above to independent claim 1 in that the antenna array in Dryden (‘682) as applied above to independent claim 1 would have “at least two antenna elements” (line 2).  In addition, it would have been obvious to one of ordinary skill-in-the-art that the antenna array in Dryden (‘682) as applied above to claim 1 could be any suitable type of antenna array.
As for the further limitations of dependent claim 9, these are substantially-met by Dryden (‘682) as applied above to claim 1.  It would have been obvious to one of ordinary skill-in-the-art to use the claimed “two-dimensional antenna array” for the antenna array in Dryden (‘682) as applied above to claim 1 for the advantage of optimizing the scanning of space in front of the Dryden (‘682) device, noting, for example, Figure 1.
Now, looking to the further limitations of dependent claim 12, in that the antenna array in Dryden (‘682) as applied above to claim 1 is pointed in a particular direction, and in that beamforming controls the direction of a beam, it would have been obvious to one of ordinary skill-in-the-art that the direction to the target would determine “at least one beamforming parameter.”
The further limitations of dependent claim 13 are met by Dryden (‘682) as applied above to independent claim 1 in that the antenna array is used to transmit and to receive seeker signals.

With respect to the further limitations of dependent claim 15, these are substantially-met by Dryden (‘682) as applied above to dependent claim 14 and to independent claim 1.  Dryden (‘682) teaches at column 3, lines 30-33 that, “any type of energy sensor over any frequency range could be used.”  So, from this teaching in Dryden (‘682), it would have been obvious to one of ordinary skill-in-the-art a “radar sensor” or a “LIDAR sensor” or an “ultra sound [sic] sensor” would be among the choices taught by Dryden (‘682), and it further would have been obvious to one of ordinary skill-in-the-art that any of these sensors would in some sense be more penetrating of the atmosphere in Dryden (‘682) so at to have an advantage of increasing the data obtained by the use of the Dryden (‘682) device.
The further limitations of dependent claim 16 are met by Dryden (‘682) as applied above to dependent claim 15 and to independent claim 1 in that each of the claimed sensors uses the claim 16 time-of-flight measurement of distance.
The further limitations of dependent claim 18 are met by Dryden (‘682) as applied above to dependent claim 15 and to claim 1 in that the claim 15 “radar sensor” and the claim 15 “LIDAR sensor” transmit an “electromagnetic pulse for measuring a distance to the targeted object.”
The further limitations of dependent claim 19 are not present in Dryden (‘682) as applied above to independent claim 1, but it would have been obvious to one of ordinary 
The remarks with respect to independent claim 20 are substantially those made above with respect to independent claim 1; however, Dryden (‘682) as applied above to claim 1 does not show the “non-transitory computer readable medium, having thereon a computer program comprising program instructions …” (lines 1-6).  It is noted that Dryden (‘682) as applied above to claim 1 uses digital circuitry (e.g., see Figure 4) and digital processing (e.g., see column 3, lines 48-51: “digital processing techniques”).  So, it would have been obvious to one of ordinary skill-in-the-art that the algorithmic logic in Dryden (‘682) could be implemented as a “computer program comprising program instructions … run by a data processing unit” for the advantages of greatly reducing hardware and cost of the Dryden (‘682), and for enhancing the functionality of the Dryden (‘682) invention by permitting reprogramming.  It would have further been obvious to one of ordinary skill-in-the-art to store the “computer program” on a “non-transitory computer readable medium” for the advantage of the software being available for use.
The remarks with respect to independent claim 21 are substantially those made above with respect to independent claim 1, in that claim 21 is the apparatus claim corresponding to the method of claim 1.
The remarks with respect to the further limitations of dependent claim 22 are substantially those made above with respect to dependent claim 2, in that claim 22 is the apparatus claim corresponding to the method of claim 2.

The remarks with respect to the further limitations of dependent claim 24 are substantially those made above with respect to dependent claim 9, in that claim 24 is the apparatus claim corresponding to the method of claim 9.
The remarks with respect to the further limitations of dependent claim 25 are substantially those made above with respect to dependent claim 14, in that claim 25 is the apparatus claim corresponding to the method of claim 14.
The remarks with respect to the further limitations of dependent claim 26 are substantially those made above with respect to dependent claim 15, in that claim 26 is the apparatus claim corresponding to the method of claim 15.
The further limitations of dependent claim 27 are met by Dryden (‘682) as applied above to independent claim 21 in that the seeker in Dryden (‘682) as applied above to claim 21 is a “transceiver.”
The further limitations of dependent claim 28 are met by Dryden (‘682) as applied above to independent claim 21 in that the seeker in Dryden (‘682) as applied above to claim 21 is a “wireless communication device.”
The further limitations of dependent claim 29 are met by Dryden (‘682) as applied above to independent claim 21 in that the “aircraft” in Dryden (‘682) as applied above to claim 21 is a “vehicle.”
The further limitations of dependent claim 30 are met by Dryden (‘682) as applied above to independent claim 21 in that Dryden (‘682) as applied above to claim 21 is a 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dryden (US 3,986,682), hereinafter Dryden (‘682), in view of Tuxen (‘778).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The further limitations of dependent claim 5 are not shown by Dryden (‘682) as applied above to independent claim 1.  Tuxen (‘778) has an analogous method to that of Dryden (‘682), noting, for example, Figure 1 of Tuxen (‘778).  Tuxen (‘778) teaches the use of a “touch sensitive display” (claim 5, line 2) for identifying a target in the image in order “to ease the identification of a target in an image,” noting, column 6, lines 57-60.  So, it would have been obvious to one of ordinary skill-in-the-art to use the Tuxen (‘778) “touch screen 5” in Dryden (‘682) for the advantage taught by Tuxen (‘778).


Potentially-Allowable Subject Matter
Claims 6, 7, 10, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyahara et al (‘298) is of general interest for the illustrated material in Figure 1, particularly item 32.
Kriel et al (‘215) is of general interest for the illustrated material in Figure 2, and for paragraph [0025] in dealing with the use of a portion of an image.
Kamon (‘452) is of general interest for the illustrated material in Figure 1.
Benayahu et al (‘926) is of general interest for the illustrated material in Figure 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648